Citation Nr: 1400523	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-41 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension, on the basis of substitution and to include for accrued benefits purposes. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for anxiety attacks, on the basis of substitution and to include for accrued benefits purposes.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for nerve damage to the legs, on the basis of substitution and to include for accrued benefits purposes.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for headaches, on the basis of substitution and to include for accrued benefits purposes.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a prostate disorder, on the basis of substitution and to include for accrued benefits purposes.

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss, on the basis of substitution and to include for accrued benefits purposes.

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a heart murmur, on the basis of substitution and to include for accrued benefits purposes.

8.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for gout of the knees and feet, on the basis of substitution and to include for accrued benefits purposes.

9.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a cerebrovascular accident with memory loss, on the basis of substitution and to include for accrued benefits purposes.

10.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a vision disorder, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to September 1964.  He died in March 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an April 2011 decision, due to the Veteran's death, the Board dismissed the appeal; at that time the claims were not characterized as being for accrued benefits purposes.  In October 2012, the Board characterized the claims as being for accrued benefits purposes, and remanded the claims, directing that the RO adjudicate the Veteran's surviving spouse's request to be substituted as the appellant.  The RO subsequently granted the surviving spouse's request to be substituted as the appellant, and in January 2013, it denied the claims.  The issues on appeal have been recharacterized on the title page to reflect substitution. 

In April 2013, the Board remanded the claims for additional development. 


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 2007, the RO denied claims for service connection for hypertension, anxiety attacks, nerve damage to the legs, headaches, a prostate disorder, hearing loss, a heart murmur, gout of the knees and feet, a cerebrovascular accident with memory loss, and a vision disorder. 

2.  The evidence received since the RO's June 2007 decision, which denied claims of entitlement to service connection for hypertension, anxiety attacks, nerve damage to the legs, headaches, a prostate disorder, hearing loss, a heart murmur, gout of the knees and feet, a cerebrovascular accident with memory loss, and a vision disorder, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating any of the claims. 

3.  At the time of his death, the Veteran had a pending application to reopen claims for service connection for hypertension, anxiety attacks, nerve damage to the legs, headaches, a prostate disorder, hearing loss, a heart murmur, gout of the knees and feet, a cerebrovascular accident with memory loss, and a vision disorder.

 
CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's June 2007
decision which denied claims for service connection for hypertension, anxiety attacks, nerve damage to the legs, headaches, a prostate disorder, hearing loss, a heart murmur, gout of the knees and feet, a cerebrovascular accident with memory loss, and a vision disorder; the claims for service connection for hypertension, anxiety attacks, nerve damage to the legs, headaches, a prostate disorder, hearing loss, a heart murmur, gout of the knees and feet, a cerebrovascular accident with memory loss, and a vision disorder, are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  There are no accrued benefits payable.  38 U.S.C.A. §§ 5102, 5103, 5103A and 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.1000 (2013). 

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen the claims for service connection for hypertension, anxiety attacks, nerve damage to the legs, headaches, a prostate disorder, hearing loss, a heart murmur, gout of the knees and feet, a cerebrovascular accident with memory loss, and a vision disorder, with all claims on the basis of substitution and to include for accrued benefits purposes.  

In June 2007, the RO denied claims for service connection for hypertension, anxiety attacks, nerve damage to the legs, headaches, a prostate disorder, hearing loss, a heart murmur, gout of the knees and feet, a cerebrovascular accident with memory loss, and a vision disorder.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  

In August 2007, the Veteran filed to reopen the claims.  In November 2008, the RO indicated that new and material evidence had been presented to reopen the claims, and denied them on the merits.  The Veteran appealed.  

The Veteran died in March 2011, during the pendency of his appeal, and his widow filed a timely request to be substituted as the appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).  In April 2011, the Board dismissed the claims due to the Veteran's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  In October 2012, the Board noted that the appellant had requested to be substituted as the claimant, see 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012), and remanded the claims, directing that the RO adjudicate the appellant's request for substitution.  The RO subsequently granted the appellant's request for substitution, and in January 2013, it denied the claims.  In April 2013, the Board remanded the claims for additional development.       

As noted by the Board in its April 2013 remand, in August 2010, the Director of Compensation and Pension Service issued a Fast Letter, which states that claims where (as here) there has been a substitution of parties, the record is not closed on the date of death of the original claimant.  Rather, the claim remains open for the submission and development of any pertinent additional evidence.  See Fast Letter 10-30.  This is in contrast to previously filed accrued benefits claims, in which the record was closed.  In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Parts 3, 14, and 20, to address the issue even further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).  Both the Fast Letter and the proposed regulations indicate that this type of claim differs from an accrued benefits claim, in part, as evidence can be added to the record.  

Upon the death of a veteran any accrued benefits are payable to a veteran's spouse, children (in equal shares), or dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000(a)(1) (2013).  Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.100 (a). 

The Board notes that in April 2011, the appellant filed her claims for accrued benefits.  Her claims were therefore filed within one year of the date of the Veteran's death.  See 38 U.S.C.A. § 5121(c).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

In November 2008, the RO indicated that it had reopened the claims, and denied them on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Given the foregoing law, the Board characterized the claims as "new and material" claims in its April 2011 decision, and its October 2012 and April 2013 remands, as did the RO in its August 2013 supplemental statement of the case.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  Service connection may also be granted for hypertension, organic diseases of the nervous system (to include a sensorineural hearing loss), brain hemorrhage, brain thrombosis, and arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  See VA Adjudication Manual, M21-1MR, III.iv.4.B.12.a. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2013). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id.  at 159. 

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2013); see also 38 C.F.R. § 4.9 (2013); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes. 

The most recent and final denial of these claims was in June 2007.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence of record at the time of the RO's June 2007 rating decision included the Veteran's claim (VA Form 21-526), received in May 2006, in which he asserted that he had hearing loss, and vision problems, due to serving in tanks.  He indicated that all of the claimed disabilities began no earlier than 2005.  However, in his appeal (VA Form 9), received in October 2009, he asserted that all of the claimed conditions began during service, but that nobody went on sick call because it was considered weak.  

The Veteran's service treatment records included an entrance examination report, dated in July 1960, which showed that he was noted to have asymptomatic second-degree bilateral pes planus.  In August 1960, the Veteran reported that he had passed out and that he had been treated as a heat casualty.  The impression was hyperventilation syndrome.  In December 1960, the Veteran was treated for right ankle symptoms "due to an old injury."  There was a notation of sprain of the groin muscles.  A May 1961 report notes ankle sprain (the right or the left ankle was not specified), and that an X-ray did not show a fx (fracture).  In October 1961 and January 1962, he was treated for acute urethritis due to gonococcus.  Thereafter, he was treated for skin symptoms involving the penis on several occasions, with notations of ulcers, warts, possible chanchroid, and verruca vulgaris.  A March 1962 report notes that a chest X-ray was negative.  In July 1962, he was treated for complaints of water coming from his eyes.  On examination, no pathology was found.  In January 1963, he complained of left leg symptoms.  On examination, there were no objective findings.  The impression was muscle soreness.  The Veteran's separation examination report, dated in August 1964, showed that his ears, drums, eyes, ophthalmoscopic examination, pupils, ocular motility, heart, G-U (genitourinary) system, feet, lower extremities, neurological system, and psychiatric condition, were all clinically evaluated as normal.  His blood pressure was 124/80, and corrected vision was 20/20, bilaterally.  There were no audiometric test results; whispered voice test results were 15/15, bilaterally.  In an associated "report of medical history," the Veteran denied having a history of swollen or painful joints, frequent or severe headache, ear or eye trouble, running ears, pain or pressure in chest, palpitation or pounding heart, frequent or painful urination, high or low blood pressure, arthritis or rheumatism, lameness, "'trick' or locked knee," foot trouble, neuritis, paralysis, "depression or excessive worry," or "nervous trouble of any sort."  He stated, "I believe I'm in good health."  See also December 1962 re-enlistment examination report (same) (also showing blood pressure of 110/70, and containing audiometric test results which did not show that the Veteran had hearing loss, as defined at 38 C.F.R. § 3.385).

As for the post-active-duty medical evidence, it consisted of VA and non-VA reports, dated as of 1993.  This evidence showed treatment for a wide variety of symptoms, and that the Veteran was noted to have a number of disorders, to include headaches, bilateral knee symptoms, gout affecting the knees and feet, nerve symptoms in the legs, prostate symptoms, memory/forgetfulness symptoms, dementia, worsening eyesight, sinus bradycardia, depression, bilateral foot paresthesias, and genitourinary symptoms compatible with BPH (benign prostate hypertrophy).  VA reports show that in 2005, he was noted to have a four-year history of CVA, a five-year history of hypertension, and that the bilateral knees had mild bicompartment DJD (degenerative joint disease).  A June 2005 CT (computerized tomography) of the head noted mild cerebral atrophy with white matter ischemic changes and possible ischemic lesions.  A June 2005 psychological evaluation shows that the Veteran reported a 40-year history of employment as a truck driver which ended due to a March 2005 motor vehicle accident (MVA) in which the trailer of his truck flipped over.  The report noted a history of hypertension since 1999.  The report contained an Axis I diagnosis of adjustment disorder with mildly anxious mood, and Axis III diagnoses of gout, cataract, hypertension, and prostate difficulty.  

Documents from the Social Security Administration (SSA), showed that the Veteran claimed to be disabled due to a wide variety of symptoms, including high blood pressure, orthopedic symptoms (including the knee and foot), memory loss, and urinary and psychiatric symptoms.  

A VA audiometric examination report, dated in May 2007, showed that the Veteran reported that he could not state when his hearing loss began due to his history of three CVAs.  The report included audiometric findings which showed that he did not have hearing loss in either ear, as defined at 38 C.F.R. § 3.385.  

A lay statement from a friend of the Veteran showed that the author asserted that she had known the Veteran since 1993, and that he was in poor health. 

At the time of the RO's June 2007 rating decision, the Veteran's service treatment reports showed a number of treatments for genitourinary symptoms, with no mention of prostate involvement.  There were treatments for ankle (two treatments) and eye symptoms (one treatment), dated no later than January 1963.  A December 1962, examination report did not show any relevant complaints, findings, or diagnoses, and the associated report of medical history did not show that the Veteran reported any relevant history.  Similarly, the Veteran's August 1964 separation examination report did not show any relevant complaints, findings, or diagnoses, and the associated report of medical history did not show that the Veteran reported any relevant history.  The earliest post-service medical evidence of any relevant symptoms was dated no earlier than 1993, about 29 years after separation from service.  With regard to hearing loss, there was no competent evidence to show that the Veteran had hearing loss in either ear as defined at 38 C.F.R. § 3.385.  For all of the claimed conditions, there was no medical opinion of record to show that any of the claimed conditions was related to the Veteran's service.   

The evidence received since the RO's June 2007 rating decision consists of SSA records, as well as the SSA's supporting VA and non-VA treatment reports, which appear to be entirely duplicative of those that were of record at the time of the RO's June 2007 rating decision, with the exception of the SSA's July 2005 decisional document.  The SSA's decision shows that the Veteran was determined to have been disabled since March 2005, with a primary diagnosis of essential hypertension, and a secondary diagnosis of arthritis, right elbow/gout.  In addition, records have been received from the Methodist Health System (MHS), dated in 2011, which show that in March 2011, the Veteran was treated for two days for complaints of left-sided weakness, with a partial seizure upon arrival.  The diagnosis was hypotension.  

The Veteran's certificate of death, dated in March 2011, shows that the immediate cause of death was noted to be aortic dissection.  The interval from onset to time of death was listed as five days. The certificate indicates that tobacco use probably contributed to death.  

This evidence, which was not of record at the time of the RO's June 2007 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  In this case, at the time of the June 2007 RO decision, the Veteran's service treatment records showed a number of treatments for genitourinary symptoms, with no mention of prostate involvement.  There were treatments for ankle (two treatments) and eye symptoms (one treatment), dated no later than January 1963.  Examination reports, dated in December 1962, and August 1964 (separation) did not show any relevant complaints, findings, or diagnoses, and the associated reports of medical history did not show that the Veteran reported any relevant history.  The earliest post-service medical evidence was dated in 1993, about 29 years after separation from service, and there was no competent evidence of a nexus between any of the claimed conditions and the Veteran's service.  None of the submitted evidence contains competent evidence to show the existence of hearing loss, to include as defined at 38 C.F.R. § 3.385, or of a nexus between any of the claimed disabilities and the Veteran's service, and none of it remedies any of the defects in existence at the time of the RO's June 2007 rating decision.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating any of the claims.  Accordingly, the claims are not reopened.  

As the Veteran had no periodic monetary benefits at the time of his death which were due and unpaid, the appellant has no claim upon which to derive her application for accrued benefits.  See Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998); Zevalkink v. Brown, 6 Vet. App. 483, 488 (1994), aff'd 102 F.3d 1236, 1300 (Fed. Cir. 1996); cert. denied 117 S.Ct. 2478 (1997).  Based on the foregoing, there are no accrued benefits, and the appellant's claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

With regard to all other claims, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In May 2011, the appellant was notified of the criteria for establishing service connection, the evidence required, and her and VA's respective duties for obtaining evidence.  To the extent that this VCAA notice did not discuss the criteria for reopening a service connection claim, see Kent v. Nicholson, 20 Vet. App. 1 (2006), the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Here, neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board further finds that any notice error did not affect the essential fairness of the adjudication, as VA has obtained all relevant evidence, as the appellant has been provided a meaningful opportunity to participate effectively in the processing of her claims, as she has been afforded the opportunity to submit additional argument and evidence.  See e.g., May 2013 duty-to-assist letter, issued pursuant to the Board's April 2013 remand.  After issuing the May 2011 VCAA letter discussed above, the RO reconsidered the appellant's claims in Supplemental Statements of the Case, dated in January and August of 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured any failure to afford statutory notice to claimant by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Given the foregoing, any defect in the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Dingess; Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Mayfield.

It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records, and SSA records.  

In April 2013, the Board remanded these claims.  The Board directed that an attempt be made to obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records, and the Veteran's records of treatment from the Methodist Dallas Medical Center.  This has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

New and material evidence not having been submitted, the claims of entitlement to service connection for hypertension, anxiety attacks, nerve damage to the legs, headaches, a prostate disorder, hearing loss, a heart murmur, gout of the knees and feet, a cerebrovascular accident with memory loss, and a vision disorder, are not reopened; accrued benefits are not payable.  


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


